Case 2:15-cr-00015-JPJ-PMS Document 1230 Filed 03/02/22 page CRs ORK dice s0ud J

TweeGe DONES

 

 

Tak Noo FOR TARNG THE Time To READ THIS LETTER.

| WOULD Uke TO BEGIN BY PLEADING WITH Yoo TS
WINE Comassion, NDT _fR ME, AUT FOR MN FAMILY.
THERE \S No GENEFIT TO TRE COURT OR TO MY FAMILY
BY me SPENDING ANDTHER 9 To 15 MONTHS IN PRISON
| Hwe LEARNED fRom AND BEEN PUNISHED FDR MY
MISTAKES. #3)

i wovUp LUE To foNT OUT THAT PRIOR TO MY
DECLINE INTO ADDICTION, | HAD NEVER BEEN IN ANY
kwip OF WORE. THE ONLY TWMES | WAS EVER

ARRESTED WAS DoRING THE 9-m0NTH TIME SAAN

 

IN WHICH | WAS J ACTIVE ADDICTION AUD OSWG
ALPLA - PVP. AFTER RecoveenG FROM TAIS LIFE CHANGIOG
EYRIENCE, IT (S MY OPINION THAT THERE |S NO
CHAE OC RECIDVISM BECAUSE OF EXPERIOUCING
THE CONSEQUVEWWES THAT WERE VAKNAWAL TOME PRIOR
TS USsWG THis DRUG, BENG StAFARATED FROM mY
CAmILN AND NOT BEING The HuSeaNd/FATHER/SON |
HAD fomiseED To FE PW We GREATLY AFFECTED ME
AS f{\ PATRER/ HUSBAND] SON.

| Abu) REALIZE THE RIPPLE-ERFECT OF MY ACTIONS
AyD HOw SEVERELY THEN HAVE AFFEQOED MY WIFE,
CAVLDREN AND PARENTS, AND | HAE VOWED TO SPEAD
Tee REST OE YN LICE MAKING THAT RIGHT

1 BEG You TO Stow COMPASSION To THEM AIUD
TO ste Tee Crear HELP | Will AE TO THEM MmmPAe\
Ypodlp WOR HOUR GRANT ME A REDICTION IN SEURUCE

 
Case 2:15-cr-00015-JPJ-PMS Document 1230 Filed 03/02/21 Page 2of5 Pageid#: ads

= MY MOTHER IS 72 YEARS OLD AND HAS SPOUT
= HER ENTIRE LIFE EDUCATING THE CHILDREN OF CdR
COMMUNITY. SKE 1S VERY SPECIAL TOME AND [
Am EXTREMELY CLOSE TO HER, SHE NoW NEEDS ME
To TAKE GRE of HER. SHE IS ALOVE AWD STRUGGUAG
AS MANY ARE DuRIWG THIS fANDENIC. | HAVE NOT
Seen) HER IN NEARLY 5 YEARS. BEORE MY INCARCERATION
1) Cay) THN OF ONLY L TIME, WHEN | WENT Te CoLaRAdO_
Te FIGHT POREST ieee EDR. 2 WEEKS, THAT _( HAVE
ead — GE LOUGER TH) S DANS WITHDOT Seem HERITIS
KILLING ME NOT Bein ABLE TO BE HERE FOR HER
_AGHT slow, WHEN SHE MEEDS MEZAE A0OST. _
ey Also BEG YOU To SHouW) _CONPASS/ON 7B YY CME.
MY OLDEST SON, WHOS LOlwG/CL_FTTHER DYED WHER, /VE-
Was 4 LYBY, Wis fll THE LOTEMTINL (a THE WILD. WE PRE
VERRY (Ose. HE (OD WW POLOWMTY 76 FCA¥ LIS EBPLL
MW Cotte E, BVT THE. JIWHFAHC. HOS KUMED The (bE
PERLLY NEEDS WE. 7. HEL Cuicé tie, pl To. KEEP
_ Yt MOTUWTED, PE LPS WiTHEvORUN Pkt COLtLECE,
). ftseo win DEL FROY COWL E VW WEED 76 BE
_TFERE_ POR fer, S0_ AE LON REPEAT WY PARE TREES
fit OME § VEN s A650 sibel. KEG eT

 

 

 

 

 

 

ee es Bisp. EXPE MM EHTME. rm Bae /epeaets
DEfKUTELY WEEDS sone” ELVES JHDKES ECTS 70
(UE Min Ack tt) TACK. fa TT LC
DASE PROVIDE, ME. THE, OPRITOUTY Jo fl THEE

RLS. THOT M0  JEEEHCE AS. CPU ED [VEE
fila ME THE. OPRTIWTY To SVE MS LIFE PRE (TE

 
 

Case 2:15-cr-00015-JPJ-PMS Document 1230 Filed 03/02/21 Page 3 of 5 Pageid#: 6096

fUWS [%. 0 C4 SE7?R OLD SW 75 VERY
MTEL CENT, HOWEVER _EVEW DEAHRS. STRVG GOA
Wit TE VTIPL. Poh tT CELA WME OT CPL RE
ME LEME DUM THE LPWDEC. HOY YWEEPELS.
VALUE DUT. SHE WES. Pl ELLIOT), FEPSCHER, JWUD
HEWEELS. HELP WIE THE. LUE DLIUCED MUTHELETIES
DET. SHE LS i ldkataiad LITA, L (Pl RUDE. _JPHS
WORT.

LWALY, ME, VOUmMEST- CHULD Ldll0 L flit SEEA
ue [Cle TE (SOW LEW HELIS. 50 JOUTAEOLD,
18 MW b SHS. 0tD JUD HEELS. MS. LLUPER MLE
WEES fYRNIS Te fe ful> JRE CHM2DCH (0 WHA
1 Cte 72 SKEW LUT ZTAELLKE Kil, OLD. Hod
MM Wi To. BE CO PEABHIE. fli 2 Nb LitER
HAH,

MY WEE MADE HER SWIKE Of PUSTAKES AS WELL 4S |,
Bi7 SHE H9S DONE EVERY 7HMG 70. 7tkW HER CPE ZONE
WD 47 (0 Ltk 0 The. Kill? JifttKh, | fe) Live. TRE
yy AWD WtD> SOMECPTE JHE OPV Md Sy JO KESZRT_
Le LIE Bile 2S LOS, JUS WWLELE LETT AMG SCY.
HEALTH ISLES Wht JUKE AER Littl CUUfnis ED AWD
PUTIOUHALY WUNRABLE DUG TH [PO aC, SPE KOS.

A-S0b JWT pli PER 70 WIKK bRie) HME JD SHE
WS DOWe A KAUKKIOLE. S08 OF COKE LP il [VECES VHT
Were LEFT OF AK SHETTEKER LIVES BUT JEL PCT
VW’ TAT SHE. MLS. MS BECP Td RHEE DUR CHILDREN,

DESE Sho On fYESION AR /1Y fit LY f> CET CE
Help Then) Duke THs. DIFICUT LLME_fLCEISE fill ME
70 SEEK ADCOVKTE MEDICAL ChE [th A4E_ [WAU OF
- Case 2:15-cr-00015-JPJ-PMS Document 1230 Filed 03/02/21 Page 4of5 Pageid#: 8cg7

Rass cenit. PAW PE. NE li T- Duk «MG. TOES
Ke A rue Of 5 PEPRS OF [RUE TU fiUD
BRE Yh) FiRT Sod Wilh WEVER RECRET” MWR
pension! Ta. (OORT ME, CULES UOTE SAL EFISE,
ee | Wee MAKE THE HOST Of B7Y SECOUD CHAMWEE, (
MA Pe MOE BY ate Foy AUD (ROUCE A
POSTIVE MUR Lh AY, YUUMMTK, [ Wel STEER
MY CHPR Jo. MIKE THE KUHT, CXMICES. WHEE |
EY hE Site Moi ERG 4 Jo SHUPE THEIR
_ kwes A> Tel Jolene Mo J WWE. fol
A. THEY HEE CPR BLE OF BECWUMG, hf FEY
MEEDS. ME. JULASE fille) ME JHE Cite 7o Do
| We Thus | HED IO Lo Te FY fe PURE UP

DR The nisfRRKES ( wae filo THE RICE Lif, fave
JAD BECASE_0F THOSE VUSTAKES, | BE OF Sow

76 WAT MME. COPY YSSIOUHTE_[ELEPSE FoR 1 Fyne

_ MT OR ME. - : _

IESPECTEULLY S184 77ELD |
WESLEY BD. GR®SS

 

 

s

 

 

 

 

 

 

 

 

 

 

 

 

 
 

AS@ 2:15-cr-00015-JPJ-PMS Document 1230 Filed 03/02/21 Page5of5 Pageid#: 8098

   

eEetnt ESCA APEL TEETER Gees peedcee bated ee ETE EE egy Bo PSGe-OF

iii

1M

be

QZhZ YN NoWONIGY

4a) wos /LRUS NeW 1saM 2 |
| Ay) LRLST Saws ling

canopy See F80L.

JIULILLLSY WVIAC) WyadH
HB CN NEHA
‘tT €Wd TZOoz2 das 92 Jd¥da [7585

S80 CN NOLNSYL ONT XO Od

489 BEIb| SS°ND -q KMSArl

 

 
